IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LOUIS DANIEL VEREEN,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2556

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed September 22, 2016.

An appeal from the Circuit Court for Duval County.
James H. Daniel, Judge.

William Mallory Kent, Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, OSTERHAUS, and WINSOR, JJ., CONCUR.